Citation Nr: 1440923	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-40 571	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for a left knee disability rated 10 percent for limited flexion prior to May 24, 2011, and rated 30 percent for limited extension from May 24, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  The Veteran had a hearing before the Board in August 2014 and the transcript is of record.

The Veteran filed for an increased rating for his left knee in September 2007.  At that time, his left knee was rated 10 percent disabling for traumatic arthritis with limited flexion.  During the pendency of this appeal, the RO granted the Veteran an increased rating to 30 percent for limited extension of the left knee, but also reduced the limited flexion rating to 0 percent.  The Board explained to the Veteran at the August 2014 hearing that his appeal includes entitlement to an increased rating for his left knee disability under any and all arguably applicable diagnostic code or codes, to include whether separate disability ratings can be assigned for separate manifestations of the same service-connected disability.  Additionally, after the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The merits of the hypertension issue along with the left knee claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension claim was denied in an unappealed November 2002 rating decision finding hypertension did not occur in service nor was it caused by service; no new and material evidence was submitted within the appeal period.
 
2. Evidence received since the November 2002 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since November 2002, and the hypertension claim is reopened.  38 U.S.C.A. § 7105 (West 2002); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Given the fully favorable decision discussed below for the issue of whether new and material evidence has been received to reopen the claim seeking entitlement to service connection for hypertension, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

New and Material Evidence

The Veteran originally sought entitlement to service connection for hypertension in 2002.  The RO denied the claim in November 2002 finding the Veteran's diagnosis neither occurred in service nor was caused by service.  The Veteran did not appeal the decision nor was any evidence or correspondence received by the RO within one year of the November 2002 rating decision.  Therefore, it is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of 2002 hypertension denial, the record contained the Veteran's service treatment records, which were negative as to hypertension specifically, but indicate cardiac testing in November 1967 after a heart murmur was discovered.  At that time, the Veteran's blood pressure was measured at 140/90.  Diagnostic tests, however, to include a chest x-ray and an EKG were within normal limits.  The Veteran was diagnosed with an "innocent" murmur with no evidence of heart disease.  The record also contained treatment records from the 1980s, to include a November 1983 Agent Orange examination.  At that time, the Veteran's blood pressure reading was 100/60 and although the heart murmur is noted, no heart disease or hypertension was diagnosed at that time.  The record further contained an August 2002 VA examination where the examiner diagnosed the Veteran with a heart murmur, hypertensive vascular disease, and cardiac arrhythmias.  No nexus opinion was rendered at that time.

Since the November 2002 rating decision, the new evidence includes, most significantly, private treatment records and opinions from the Veteran's treating physician, Dr. Johnson, dated 1998 to 2012.  Dr. Johnson wrote several opinion letters in support of the Veteran's claim.  In December 2007 and March 2008, for example, Dr. Johnson opined that the Veteran's hypertension and fluctuations in blood pressure are "contributed by his PTSD."  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD).  The new evidence also includes the Veteran's testimony before the Board in August 2014 indicating he was told his hypertension is secondary to his service-connected heart murmur.

Again, the Veteran's hypertension claim was previously denied because the medical evidence at the time of the 2002 denial did not indicate any nexus to service.  Since that time, the medical evidence now reflects the possibility that the Veteran's hypertension is caused or aggravated by other service-connected disabilities, namely his service-connected PTSD and/or heart murmur.  As such, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for hypertension.

In short, the evidence received since the 2002 denial of entitlement to service connection for hypertension is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for hypertension since the November 2002 rating decision.  The claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran claims his hypertension is attributable to his military service and that his left knee is worse than currently rated. 

With regard to both issues, the Veteran testified before the Board in August 2014 that his primary treating physician for both of these claims is his private physician, Dr. Johnson.  The record only contains treatment records from Dr. Johnson through February 2008.  Dr. Johnson has provided opinion letters since that time, most recently in March 2012, suggesting there are relevant and recent records not in the claims file.  The RO/AMC must take this opportunity to ensure the file is complete.  In addition to requesting private treatment records, the RO/AMC must also obtain recent VA outpatient treatment records from November 2009 to the present.

The claims on appeal also require VA examinations.  With regard to the Veteran's hypertension claim, private treatment records indicate the Veteran was diagnosed with hypertensive vascular disease in 1998.  The Veteran believes he had elevated blood pressure readings in service.  Indeed, a November 1967 service treatment record reflects a blood pressure reading of 140/90.  At that time, an "innocent" heart murmur was discovered, but diagnostic testing was otherwise negative as to any evidence of heart disease.  The Veteran testified before the Board in August 2014 that he was told his heart murmur might be etiologically related to his hypertension.  Similarly, Dr. Johnson provided opinions in December 2007 and March 2008 indicating he felt the Veteran's fluctuations in blood pressure were contributed by the Veteran's service-connected PTSD.  

A disability proximately caused or aggravated by another service-connected disability shall be service-connected.  See 38 C.F.R. § 3.310 (2013).  A VA examination is necessary to ascertain whether the Veteran's hypertension started in the military in light of blood pressure readings therein, or, in the alternative, whether the Veteran's hypertension is caused or aggravated by his service-connected heart murmur or PTSD.

With regard to the Veteran's left knee disability, a new VA examination is necessary to ascertain the current severity of the disability and whether manifestations warrant an increased rating or separate disability ratings.  The Veteran was last afforded a VA examination in May 2011, over three years ago.  The Veteran testified during his August 2014 hearing that he believes his left knee worsened in severity since this examination.  Specifically, the Veteran indicated more limitation of motion and limited overall function.  The Veteran's left knee was previously rated 10 percent disabling for limited flexion.  

After the May 2011 VA examination, the RO awarded the Veteran a 30 percent disability rating for limited extension, but reduced the limited flexion rating to 0 percent.  In light of the missing treatment records and the Veteran's testimony that his knee now has more limited motion, a new VA examination is necessary.

As noted in the introduction, the mere fact the Veteran was awarded a separate left knee rating does not abrogate the pending appeal for an overall increased rating for his left knee disability.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The VA General Counsel has held that a claimant who has limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5260/5261 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  

The RO/AMC is instructed to consider any and all arguably applicable knee diagnostic codes, to include whether additional separate ratings are warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate claims of entitlement to service connection for hypertension secondary to his service-connected heart murmur and/or PTSD.  Ask the Veteran to identify and provide release forms for any and all sources of treatment for his left knee and hypertension and obtain the Veteran's medical records for treatment from any identified source, to include Dr. Johnson from February 2008 to the present and the VAMC in Tuskegee, Alabama and associated outpatient clinics from November 2009 to the present.  All efforts to obtain VA and private medical records should be fully documented.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505; 126 Stat. 1165, 1191-93.

2. After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims folder must be reviewed by the examiners.  All necessary special studies or tests are to be accomplished.  

Based on the examinations and review of the records, the examiners should render opinions as follows:

(a) In light of the blood pressure readings found in the Veteran's service treatment records, such as 140/90 in November 1967, is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service, was caused by service or is otherwise related to service, or that it manifested to a compensable degree within one year of service?

(b) If the answer to (a) is no, and with consideration of Dr. Johnson's medical opinions of record dated December 2007 and March 2008, is it at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected heart murmur and/or his service connected posttraumatic stress disorder?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's left knee disability, to include all manifestations.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must clarify the current severity of the Veteran's left knee disability in accordance with VA rating criteria.

The examiner must provide a complete rationale for any opinion expressed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
5.  Thereafter, readjudicate the Veteran's issues remaining on appeal, to include consideration of any and all applicable left knee diagnostic codes, the applicability of separate ratings, and consideration of entitlement to a higher rating of any currently awarded left knee rating.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


